DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amendments to claim 1-3, 6, and 8-12; claims 4-5 and 7 have been cancelled. Claims 13-20 have been added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 07/28/2022.
The application has been amended as follows: 
Replace claim 12 with the following:
--Claim 12: A non-transitory recording medium having recorded thereon a method for performing self-diagnosis, the method comprising:
acquiring data from a gyroscope sensor, an acceleration sensor, a global positioning system (GPS) sensor, and a proximate sensor;
determining, by a processor, whether the data satisfies a predetermined reference value;
inputting, by the processor, the data to an artificial intelligence model based on the data satisfying the predetermined reference value;
determining whether to perform self-diagnosis and an impact direction according to the result value;
performing, by the processor, self-diagnosis on an engine control unit (ECU) module of a vehicle that requires self-diagnosis based on the impact direction; and
outputting, by an output interface, a self-diagnosis result,
wherein the artificial intelligence model includes a neural network including a weight configured to be adjusted by training using impact information as a result value and sensed values of the GPS sensor, the gyroscope sensor, and the acceleration sensor as an input value,
wherein the impact information includes information about an impact that does not require the self-diagnosis, information about an impact that requires the self-diagnosis in a first direction, and information about an impact that requires self-diagnosis in a second direction,
wherein inputting the data to the artificial intelligence model comprises: 
inputting the data acquired from the gyroscope sensor, the acceleration sensor, and the GPS sensor to the artificial intelligence model (i) based on a value of the proximity sensor being less than or equal to a first reference value, and the value of the gyroscope sensor being greater than or equal to a second reference value, or (ii) based on the value of the proximity sensor being less than or equal to the first reference value, and the value of the acceleration sensor being greater than or equal to a third reference value.--

Allowable Subject Matter
Claim 1-3, 6, and 8-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest an artificial intelligence device mounted on a vehicle comprising a processor configured to, among other things, "input data acquired from the gyroscope, acceleration, and GPS sensors to the artificial model (i) based on a value of the proximity sensor being less than or equal to a first reference value, and a value of the gyroscope sensor being greater than or equal to a first reference value, or (ii) based on the value of the proximity sensor being less than or equal to the first value, and a value of the acceleration sensor being greater than or equal to a third reference value." 
Rather, the closest prior art of record, Breed (US 20130035827 A1), teaches an artificial intelligence device wherein if a value of the proximity sensor is less than or equal to a first reference value, the processor is configured to input data acquired from the gyroscope, acceleration, GPS and proximity sensor to the artificial intelligence model. Breed is silent on whether the gyroscope sensor value must be greater or equal to the first reference value or whether a value of the acceleration sensor must be greater than or equal to a third reference value.
The closest foreign patent literature of record, Murakami (JP2020075565A), teaches a method for detecting side collision of a vehicle. The  generation of side collision is determined based on the output value of the acceleration sensor exceeding the collision threshold value for acceleration. 
The closest non-patent literature (NPL) of record, Jeong “An Integrated Self-Diagnosis System for an Autonomous Vehicle Based on an IoT Gateway and Deep Learning”, teaches a self-diagnosis system that collects information from the sensors of an autonomous vehicle, diagnoses itself, and the influence between its parts by using Deep Learning and informs the driver of the result. The system uses the sensor data received from the vehicle as an input value in which the data collected are digital numerical data and represents the condition of each part. Each part has three output nodes to diagnose its condition, and each node of each part represents “normal”, “check”, and “danger”. However, Jeong does not specify a reference value for a proximity or acceleration sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./07/26/2022Examiner, Art Unit 3661   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661